458 F.2d 989
72-1 USTC  P 9368
JOHN B. WHITE, INC., Appellant,v.COMMISSIONER OF INTERNAL REVENUE.
No. 71-1509.
United States Court of Appeals,Third Circuit.
Argued April 13, 1972.Decided April 24, 1972.

Marvin J. Levin, Freedman, Borowsky & Lorry, Philadelphia, Pa., for appellant.
William S. Estabrook, III, Dept. of Justice, Tax Div., Washington, D. C., for appellee.
Before McLAUGHLIN, VAN DUSEN and ALDISERT, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
The taxpayer (White) conducted its business as a franchise dealer of the Ford Motor Company (Ford) prior to September 1, 1965, at 4920 North Broad Street, Philadelphia.  In order to induce White to move the location of its business as a Ford dealer to more adequate facilities in a better neighborhood at 6600 North Broad Street, Philadelphia, Ford undertook to pay White $59,290.00 in a lump sum "for leasehold improvements and eligible premises assistance . . . as an incentive to complete this relocation in June 1965."  White challenges the decision of the Tax Court that the payment of the above amount to it was taxable income under Section 61(a) of the 1954 Internal Revenue Code.


2
After careful consideration of the record, the briefs of counsel and oral argument, we have concluded that the decision of the Tax Court should be affirmed.  John B. White, Inc. v. Commissioner of Internal Revenue, 55 T.C. 729 (1971); see, also, Teleservice Co. of Wyo.  Val. v. Commissioner of Internal Revenue, 254 F.2d 105 (3d Cir.), cert. denied, 357 U.S. 919, 78 S.Ct. 1360, 2 L.Ed.2d 1364 (1958).


3
Affirmed.